Case 1:19-cv-23446-MGC Document 13 Entered on FLSD Docket 08/29/2019 Page 1 of 1



                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF FLORIDA


  AGRI EXOTIC TRADING, INC.,
  COASTAL SUNBELT PRODUCE, LLC., and
  PRODUCE ALLIANCE, LLC,

                         Plaintiffs

  vs.                                                  Case No. 1:19-cv-23446-Civ-MGC

  SHIP SUPPLY OF FLORIDA, INC. t/a
  SHIP SUPPLY INTERNATIONAL, a/t/a
  SSF SHIP SUPPLY OF FLORIDA, INC.,
  and ARES MICHAELIDES, individually,
  and CHRISTIAN GIANNAKOPOULOS,
  individually, and ADAM KAPLAN,
  individually, and JEFF ZANARINI,
  individually, and PARASHAR RANADE,
  individually, and RICK ROSEN, individually,

                         Defendants
                                                /


                 NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE
                             AS TO ALL DEFENDANTS

         Plaintiffs Agri Exotic Trading, Inc., Coastal Sunbelt Produce, LLC, and Produce Alliance,

  LLC, pursuant to Rule 41(a) of the Federal Rules of Civil Procedure, hereby voluntarily dismiss this

  action with prejudice as to all Defendants.

  Dated this 29th day of August, 2019.                 FURR AND COHEN, P.A.
                                                       Attorney for Plaintiff
                                                       2255 Glades Road, Suite 301 East
                                                       Boca Raton, FL 33431
                                                       (561) 395-0500/(561)338-7532-fax


                                                    By /s/ Marc P. Barmat
                                                        MARC P. BARMAT
                                                        Florida Bar No. 0022365
                                                        email: mbarmat@furrcohen.com
